Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination do not anticipate or render obvious the claim as a whole.  The closest prior arts are Pike (US 20070144804), Iguchi (US 20160204478) and Morita (US 20090320715) as cited on the record.  Pike was relied on to teach a system having a module of plurality of battery cells with a control system to provide cooling via airflow.  Iguchi is relied on to disclose plurality of cells can be cylindrical or any other shapes as to promote flow of cooling air [0179].  Morita is relied on to disclose heat exchanger arranged with the battery cell as to provide cooling air.  However, the prior arts do not teach the system further comprise valve controlling a flow of the heat exchange fluid and that the control is further configured to control the valve based on the temperature sensed by the temperature sensor.  Thus, the closest prior arts either alone or in combination do not anticipate or render obvious the claim as a whole having the limitations discussed above.  For the reasons above, claims 1-12, 14-17, 19, 21-27, and 30-35 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723